Citation Nr: 0614848	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  99-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating higher than 40 percent for 
intervertebral disc syndrome (IVDS).


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel








INTRODUCTION

The veteran had active military service from November 1952 
until retiring in December 1972.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which increased the rating for the veteran's IVDS from 
20 to 40 percent, but denied a rating higher than that.  He 
appealed for an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1992).

This case was previously before the Board and was remanded to 
the RO in September 2004 via the Appeals Management Center 
(AMC).


FINDING OF FACT

The service-connected low back disability (IVDS) is 
manifested by pain and severe limitation of motion, but 
without radiculopathy, and peripheral neuropathy in the lower 
extremities has been medically determined to be unrelated to 
the 
service-connected condition.  


CONCLUSION OF LAW

The criteria are not met for rating higher than 40 percent 
for IVDS.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002); 
Diagnostic Code 5293 (effective from September 23, 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective from 
September 26, 2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Court also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See, too, 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in November 1997.  But this was both 
a practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. April 5, 2006).  Here, the RO 
readjudicated the claim and sent the veteran supplemental 
statements of the case (SSOCs) in April 2004 and January 
2006, following the VCAA notice compliance actions in 
December 2003, September 2004, and March 2005.  These latter 
two letters were sent as a direct result of the Board's 
September 2004 remand - which, in part, was to specifically 
ensure VCAA compliance.  The veteran was provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the notices.  Therefore, there is no 
prejudice to him because his claim was readjudicated by the 
RO after appropriate VCAA notice was provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the March  2005 letter 
stated:  "If you have any evidence in your possession that 
pertains to your claim, please send it to us."  (emphasis in 
original).  This satisfies the fourth "element".

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include mention that an effective date for the award of 
benefits will be assigned if an increased rating is granted.  
Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for a higher rating, but he was not 
provided notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided him on this element, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  Concerning this, 
since the Board will conclude below that the preponderance of 
the evidence is against the veteran's claim for a higher 
rating, any question about the appropriate effective date to 
be assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and 
reports of VA examinations assessing the severity of the low 
back disability - the dispositive issue.  The veteran has 
not indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2005).



Pertinent laws and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Specific rating criteria

As the Board mentioned when remanding this case in September 
2004, during the pendency of this appeal, the applicable 
rating criteria for the spine, found at 38 C.F.R. § 4.71a, 
were amended effective September 26, 2003.  See 68 Fed. Reg. 
51, 454-51, 458 (Aug. 27, 2003).

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003 (Nov. 19, 2003).  But the revised statutory 
or regulatory provisions may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC. 3-2000 (April 10, 2000).



Both the former and present regulations have been addressed 
by the RO.  The RO provided the veteran with the new 
regulatory criteria in the April 2004 and January 2006 SSOCs.  
Thus, there is no prejudice to the veteran in the Board 
also considering the claims under both the former and revised 
standards.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

(i) The former schedular criteria

The veteran's service-connected low back disability is 
evaluated as 40-percent disabling under the former diagnostic 
code for IVDS (Diagnostic Code 5293).

Under former Diagnostic Code 5293, a 40 percent evaluation is 
assigned for severe IVDS with recurring attacks with 
intermittent relief.  A higher 60 percent rating requires 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, 5293 (prior to 
September 23, 2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, IVDS (preoperatively or postoperatively) 
is to be rated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.  



Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Id.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 
2002 to September 25, 2003).

These rating criteria remained essentially unchanged, 
although renumbered, when the new rating formula for rating 
disabilities of the spine became effective on September 26, 
2003. 

(ii) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (effective as 
of September 26, 2003).

The current schedule for evaluating IVDS provides the 
following:

Evaluate IVDS (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating IVDS Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.

Formula for Rating IVDS Based on Incapacitating Episodes

Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation.

Note (1):  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.

Note (2):  If IVDS is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 26, 2003).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. § 4.59.

Analysis

Records show the veteran initially was granted service 
connection for "fibromyositis of the paravertebral 
muscles."  He received a 10 percent rating in that initial, 
February 1974, RO decision.  In April 1997, the disability 
was recharacterized as a herniated nucleus pulposus right 
lateral L5-S1 with right radiculopathy, and the rating was 
increased to 20 percent.  In November 1997, the disability 
was again recharacterized - this time as degenerative disc 
disease with right L5-S1 herniated nucleus pulposus with 
bilateral L5-S1 radiculopathy, and the rating was increased 
to 40 percent.  This appeal ensued.

The pertinent evidence in this case consists of the reports 
of several VA examinations conducted in August 1997, January 
2000, January 2004, March 2005 and most recently in April 
2005.  

(i) The former schedular criteria

In evaluating the veteran's disability under the old criteria 
for Diagnostic Code 5293, the Board finds that a rating 
higher than 40 percent is not warranted because the evidence 
does not reflect any neurological findings which would 
support a higher rating.  The Board is aware that the August 
1997 VA examination revealed evidence of severe cervicolumbar 
paravertebral muscle spasm, severe pain objectively on all 
movements and absent right ankle jerk, and included a 
diagnosis of right S1 radiculopathy.  The Board also 
acknowledges that the January 2000 and January 2004 VA 
examinations continued to reveal objective findings of muscle 
spasms at L5-S1, as well as diagnoses of lumbar spine 
radiculopathy.  But a nerve conduction study (NCS) done in 
conjunction with the 2005 examination found no evidence of 
lumbar spine radiculopathy on the right side presently.  
The NCS disclosed that needle electromyograph (EMG) of the 
right lower extremity showed no abnormality in the muscles 
studied.  The NCS indicated findings compatible with severe 
sensory, moderate motor, axonal and demyelinating peripheral 
neuropathy.  Following a review of the claims file, however, 
the 2005 VA examiner ultimately concluded that 
electrodiagnostic testing revealed an idiopathic peripheral 
neuropathy in both lower extremities that was not related to 
the veteran's service-connected lumbar spine disc condition.  
The examiner also indicated there was no radiculopathy or 
sciatica in the right lower extremity.  

So while bilateral radiculopathy, to date, has been 
considered as part and parcel of the service-connected low 
back disability, the current electrodiagnostic findings 
do not show any lumbar radiculopathy.  In addition, the 
veteran's peripheral neuropathy of the lower extremities has 
been determined to be unrelated to his service-connected low 
back disability.  Therefore, the Board may not consider any 
neurological findings affecting his lower extremities 
(numbness, weakness, etc.) in evaluating the current severity 
of his low back disability because it has been determined by 
competent medical opinion that any symptoms affecting his 
lower extremities are unrelated to the low back disability.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must 
be able to distinguish, by competent medical evidence, the 
extent of symptoms that are attributable to service-related 
causes from those that are not).

As there are no neurological symptoms shown to be associated 
with the service-connected low back disability, a 60 percent 
rating under the old Diagnostic Code 5293 is not warranted.  
As mentioned, a 60 percent rating under the former Code 5293 
requires persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  The current evidence does not show the 
service-connected low back disability results in such 
neurological impairment.  

Prior to the amendments of the criteria for evaluating 
disabilities of the spine, there were other diagnostic codes 
that potentially related to impairment of the low back.  The 
veteran is entitled to be rated under the diagnostic code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board notes a higher rating is not warranted for the 
veteran's service-connected low back disability under 
Diagnostic Codes 5289, 5292 or 5295 - in effect prior to 
September 2003.  40 percent is the maximum rating available 
for limitation of motion of the lumbar spine - even if, as 
here, severe, under the former DC 5292.  Likewise, 40 percent 
is the maximum rating available for lumbosacral strain under 
the former DC 5295, even assuming the veteran has severe 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The former DC 5289 provides ratings based on ankylosis of the 
lumbar spine.  Ankylosis is the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and 
Allied Health at 68 (4th ed. 1987)].  The results of the 
1997, 2000 and 2004 VA examinations show that flexion of the 
lumbosacral spine ranged from 18 to 60 degrees and extension 
ranged from 5 to 20 degrees.  [The 2004 examination report 
indicates that normal forward flexion of the thoracolumbar 
spine is 0 to 90 degrees and normal extension is 0 to 30 
degrees.]  Again, though, while these measurements reflect 
significant limitation of motion of the lumbar spine (indeed 
even possibly sometimes severe), because the veteran is able 
to move his low back joint to some measurable degree, by 
definition, it is not immobile and, therefore, not ankylosed.

With respect to the revised, interim, rating criteria for 
IVDS that became effective in September 2002, the Board notes 
that during the August 1997 VA examination, the veteran 
reported that a private physician had prescribed three days 
of bed rest for treatment of his back pain.  However, even 
assuming the credibility of this statement, the veteran has 
not shown or asserted that he has had incapacitating episodes 
having a total of at least six weeks during the past 12 
months, as required by the revised, interim, criteria.  He 
did not report being prescribed any bed rest during the 2000, 
2004 or 2005 examinations.  So a higher rating under the 
September 2002 revised, interim criteria - based on 
incapacitating episodes, is not warranted.

The 2002 amended criteria also require consideration of 
separate ratings for chronic orthopedic and neurologic 
manifestations of the veteran's low back disability.  But as 
noted above, 40 percent is the highest evaluation available 
for orthopedic manifestations under either DC 5292 or 5295, 
and unfavorable ankylosis which, if present, would warrant a 
50 percent rating under DC 5289, is clearly not shown.  
Similarly, since there is no current evidence of 
radiculopathy and because the veteran's peripheral neuropathy 
has been medically determined to be unrelated to his service-
connected low back disability, there is no basis for a 
separate compensable rating based on neurologic 
manifestations.  The Board also points out that a March 2005 
rectal examination indicated there was no electrodiagnostic 
evidence of anal sphincter dysfunction that would explain the 
veteran's complaint of fecal incontinence.  In addition, an 
April 2005 VA genitourinary examination revealed his 
complaints of erectile dysfunction and urinary incontinence 
were due to his age and benign prostatic hypertrophy, 
respectively.  So these symptoms also are not part and parcel 
of his service-connected low back disability and, hence, may 
not be considered as grounds for increasing the rating for 
the low back disability.  See Mittleider, 11 Vet. App. at 
182.  In short, no neurological manifestations have been 
attributed to the service-connected low back disability.  



(ii) The current schedular criteria

Under the revised criteria that became effective in September 
2003, to meet the standards for the next higher 50 percent 
rating under the general formula, the evidence must show, or 
more nearly reflect, unfavorable ankylosis of the entire 
thoracolumbar spine.  Note (5) of the general formula for 
rating the spine explains that unfavorable ankylosis is a 
condition in which the entire thoracolumbar spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation of dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243 (2005).

The current 40-percent rating for the veteran's lumbar spine 
disability contemplates favorable ankylosis of the 
thoracolumbar spine.  And again, the evidence does not show 
that his thoracolumbar spine is fixed in flexion or 
extension, or ankylosed, either favorably or unfavorably, so 
a higher rating is not warranted on this basis.

The 2003 revision also requires evaluating associated 
neurologic abnormalities separately.  But, as explained, the 
medical evidence does not show any neurologic abnormalities 
(related to the low back disability) to rate separately.

The 2003 revisions also provide for rating IVDS based on 
incapacitating episodes.  The criteria for rating on this 
basis are the same as those provided in the 2002 interim 
revisions.  And as previously explained, although the veteran 
reported that bed rest for three days was prescribed by a 
physician, this is not the frequency or duration that would 
warrant a rating higher than the 40 percent rating already 
assigned.

The Board has considered, as well, the DeLuca factors 
regarding pain on use but finds they are inapplicable to the 
present claim because the DeLuca standards do not apply when 
a veteran is at the maximum for limitation of motion and 
lumbar strain (Diagnostic Codes 5292 and 5295 under the old 
criteria) and where a higher evaluation is based on 
ankylosis, such as the case here.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).

In conclusion, for the reasons and bases discussed, the Board 
finds that the criteria are not met for a rating higher than 
40 percent for the low back disability since the 
preponderance of the evidence is against the claim, in turn 
meaning the benefit-of-the-doubt rule does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

ORDER

The claim for a rating higher than 40 percent for IVDS is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


